   Case: 1:20-cv-05068 Document #: 82 Filed: 05/12/21 Page 1 of 3 PageID #:3240




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

EMOJI COMPANY GmbH,            )
                               )                    Case No. 20-cv-5068
           Plaintiff,          )
                               )                    Judge Virginia M. Kendall
v.                             )
                               )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,   )
PARTNERSHIPS AND               )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A HERETO,)
                               )
           Defendants.         )

                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on February 10, 2021 [Dkt. No.

70] in favor of Plaintiff EMOJI COMPANY GmbH (“Plaintiff”) and against the Defendants

identified in Amended Schedule A. Plaintiff acknowledges payment of an agreed upon damages

amount, costs and interest and desires to release this judgment and hereby fully and completely

satisfy the same as to the following Defendant:

       Doe No.        Seller Name

       231            Hashiqi


       Therefore, full and complete satisfaction of said judgment as to above-identified

Defendant is hereby acknowledged and the Clerk of the Court is hereby authorized and requested

to make an entry of the full and complete satisfaction on the docket accordingly.
   Case: 1:20-cv-05068 Document #: 82 Filed: 05/12/21 Page 2 of 3 PageID #:3241




Dated: May 12, 2021                  Respectfully submitted,

                                     /s/ Michael A. Hierl
                                     Michael A. Hierl (Bar No. 3128021)
                                     William B. Kalbac (Bar No. 6301771)
                                     70 W. Madison Street, Suite#4000
                                     Chicago, Illinois 60602
                                     Telephone: (312) 580-0100
                                     Facsimile: (312) 580-1994
                                     Email: mhierl@hsplegal.com
                                     Email: wkalbac@hsplegal.com

                                     Attorneys for Plaintiff
                                     EMOJI COMPANY GmbH




                                        2
    Case: 1:20-cv-05068 Document #: 82 Filed: 05/12/21 Page 3 of 3 PageID #:3242




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Satisfaction of Judgment was filed electronically with the Clerk of the Court and served on all
counsel of record and interested parties via the CM/ECF system on May 12, 2021.



                                                      s/Michael A. Hierl




                                                3
